  Case 18-30089      Doc 30    Filed 11/26/18 Entered 11/26/18 17:48:21          Desc Main
                                 Document     Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE:                                             Case No. 18-30089

CHICAGO SURGICAL CLINIC, LTD                       Chapter 11

                                                   Judge LaShonda A. Hunt
                     Debtor.
                                                   November 29, 2018 at 10:00 a.m.



                  NOTICE OF MOTION OF STOYAN KOKOCHAROV
                    FOR RELIEF FROM THE AUTOMATIC STAY


         To:   Attached Service List

        YOU ARE HEREBY NOTIFIED that on the 29th day of November, 2018 at 10:00 a.m.
or as soon thereafter as counsel may be heard, the undersigned shall appear in this case before
Judge LaShonda A. Hunt at Everett S. Dirksen U.S. Courthouse, 219 S. Dearborn Street,
Courtroom 719, Chicago, Illinois and then and there present the Motion of Stoyan Kokocharov
for Relief from the Automatic Stay, a copy of which is hereby served upon you.

Dated: November 26, 2017                    By: /s/ James E. Morgan
                                                Counsel for Stoyan Kokocharov


James E. Morgan (Fed I.D. No. 90785074)
Howard & Howard Attorneys PLLC
200 S. Michigan Ave., Suite 1100
Chicago, IL 60604
Telephone: 312.456.3414
Jem@h2law.com




                                              1
  Case 18-30089       Doc 30     Filed 11/26/18 Entered 11/26/18 17:48:21             Desc Main
                                   Document     Page 2 of 6


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on the 26th of November, 2018, a true and correct copy of
the foregoing Notice and Motion of Stoyan Kokocharov for Relief from the Automatic Stay
was served upon all parties (or attorneys of all parties) of record to the above cause via electronic
filing using the CM/ECF system and/or by mailing a copy, postage pre-paid to all parties listed
and in the manner indicated on the Service List below.

                                                      /s/ James E. Morgan
                                                      Counsel for Stoyan Kokocharov




                                                 2
  Case 18-30089      Doc 30     Filed 11/26/18 Entered 11/26/18 17:48:21   Desc Main
                                  Document     Page 3 of 6


                                        SERVICE LIST


ECF Service:

Jeffrey Strange
Jeffrey Strange & Associates
717 Ridge Road
Wilmette, IL 60091
jstrangelaw@aol.com

Patrick Layng, U.S. Trustee
Office of the U.S. Trustee, Region 11
219 S. Dearborn Street, Rm. 873
Chicago, IL 60604




                                             3
  Case 18-30089        Doc 30    Filed 11/26/18 Entered 11/26/18 17:48:21          Desc Main
                                   Document     Page 4 of 6


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                               Case No. 18-30089

CHICAGO SURGICAL CLINIC, LTD                         Chapter 11

                                                     Judge LaShonda A. Hunt
                       Debtor.
                                                     November 29, 2018 at 10:00 a.m.



                    NOTICE OF MOTION OF STOYAN KOKOCHAROV
                      FOR RELIEF FROM THE AUTOMATIC STAY


         Stoyan Kokocharov, M.D. (“Dr. Kokocharov”), through his undersigned counsel, hereby

moves this Court, pursuant to Section 362 of title 11 of the United States Code to lift the

automatic stay to allow Dr. Kokocharov file a cross-appeal in the case of Stoyan Kokocharov v.

Chicago Surgical Clinic, LTD, et al., Case No. 2015-L-09354, in the Circuit Court of Cook

County (hereinafter the “State Court Action”). In support of his Motion, Dr. Kokocharov states

as follows:

                                 JURISDICTION AND VENUE

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157. Venue is proper in this district pursuant to 28 U.S.C. §§

1408 and 1409.      The statutory basis for the relief requested herein is Section 362 of the

Bankruptcy Code (“Section 362”).

                                        BACKGROUND

         After a five-day jury trial in the State Court Action, the Honorable Margaret Brennan

entered a Final Judgment for $726,427.10 in favor of Dr. Kokocharov and against his employer
                                                4
  Case 18-30089       Doc 30      Filed 11/26/18 Entered 11/26/18 17:48:21             Desc Main
                                    Document     Page 5 of 6


(the debtor in this case) Chicago Surgical Clinic, Ltd. (“CSC”) for violations of the Illinois Wage

Payment and Collection Act. A copy of the Final Judgment Order dated June 26, 2018 is

attached as Exhibit A. Judgment was also entered jointly and severally against CSC’s owner,

(Yelena Levitin) and her husband (Sam Reynish). Id.            The Defendants (CSC, Levitin, and

Reynish) filed post-trial motions in the State Court Action, all of which were denied on October

25, 2018. A copy of the Order denying Defendants’ Post-Trial Motions is attached as Exhibit B.

       The day after Judge Brennan denied Defendants’ Post-Trial Motions, CSC filed its

voluntary Chapter 11 Petition. CSC’s sole reason for filing bankruptcy is the judgment Dr.

Kokocharov has against it. See Exhibit C (CSC’s Declaration dated November 9, 2018, in

which its owner (Levitin) states that “the reason for filing this chapter 11 proceeding was the

entry of [Dr. Kokocharov’s] judgment … in the amount of $726,427.01”).

       On November 23, 2018, CSC filed a Notice of Appeal in the State Court Action, seeking

to reverse the judgment. No appeal bond was filed.

                                     RELIEF REQUESTED

       By this Motion, Dr. Kokocharov hereby requests that the automatic stay be lifted to allow

him to file a cross-appeal against CSC to protect his statutory rights under the Illinois Wage

payment and Collection Act, specifically for the fees that Dr. Kokocharov incurred in

successfully responding to Defendants’ Post-Trial Motions.

                                      BASIS FOR RELIEF

       Under 11 U.S.C. § 362(d), a creditor may move for relief from the automatic stay for

cause. In this instance, the “cause” is that after CSC filed for Chapter 11, it then filed a Notice of

Appeal (without bond) seeking reversal of Dr. Kokocharov’s judgment against it. To protect Dr.

Kokocharov’s statutory right to the payment of his wages under the Illinois Wage Payment and

                                                  5
  Case 18-30089       Doc 30     Filed 11/26/18 Entered 11/26/18 17:48:21            Desc Main
                                   Document     Page 6 of 6


Collection Act, he requests relief from the stay so that he may assert his cross-appeal against

CSC. See Grant v. Thurston Grp., Inc., 186 B.R. 659, 662 (N.D. Ill. 1995) (holding a creditor

was entitled to relief from automatic stay to perfect its state court appeal). No prejudice to other

creditors will result, since CSC admits that its sole reason for filing bankruptcy was Dr.

Kokocharov’s judgment, and CSC avers that it is “profitable and continues to be so” otherwise.

See Ex. C, para. 8.

       WHEREFORE, Dr. Kokocharov respectfully requests that this Court terminate the

automatic stay to allow Dr. Kokocharov to file his cross-appeal against CSC, and grant such

other relief as this Court deems just and proper.


Dated: November 26, 2018                      Respectfully submitted,

                                              STOYAN KOKOCHAROV

                                              By: /s/ James E. Morgan
                                                  Counsel for Stoyan Kokocharov


James E. Morgan (Fed I.D. No. 90785074)
Howard & Howard Attorneys PLLC
200 S. Michigan Ave., Suite 1100
Chicago, IL 60604
Telephone: 312.456.3414
Jem@h2law.com




                                                    6
